Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant stated:
The applied art, whether taken alone or in any permissible combination, is not seen to disclose or to suggest the features of amended independent Claims 1 and 20. In particular, the applied art is not seen to disclose or to suggest at least the features of, an acquiring process of acquiring a plurality of intermediate trajectories based on a plurality of second intermediate teaching point groups acquired by giving a different displacement to a first intermediate teaching point group disposed between the first position and the second position of the trajectory on which the robot is operated.

Examiner respectfully disagrees:

Zhao teaches: an acquiring process of acquiring plurality of intermediate trajectories based on a second intermediate teaching point groups acquired by giving a different displacement to a first intermediate teaching point group disposed between the first position and the second position of the trajectory on which the robot is operated (Zhao discloses in Figure 2A and column 5 lines 32-53, a trajectory 204 and trajectory 205. Both trajectories are between same initial and final position. Trajectory 203 is initial trajectory including locations 204. Locations 204 represent first 

Therefore trajectory 203 has plurality of intermediate trajectories between point 201 and 202 that connect locations 204 i.e. first teaching point group. Locations 204 are given a different displacement (in x motion) to acquire locations 206 that is a second teaching point group and a plurality of intermediate trajectories between 201 and 202. Then locations 206 are given a different displacement (in y motion) to acquire locations 209 that is another teaching point group. Hence a plurality of teaching point groups are acquired. Furthermore locations 209 represent trajectory 209 that has plurality of intermediate trajectories between 201 and 202.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 6, 7, 9, 17-20, 23, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856).

For Claim 1, Zhao teaches: An information processing method executed by a controller of an information processing apparatus, the method configured to acquire a trajectory to operate a robot in a space in which an object is disposed between a first position and a second position (column 2 lines14-16, disclosing optimization of a trajectory of motion of a manipulator avoiding at least one obstacle. Figure 2A and column 5 lines 32-52, disclosing first position 201 and second position 202 and trajectory 205), the information processing method comprising the controller executing: 

an acquiring process of acquiring plurality of intermediate trajectories based on a second intermediate teaching point groups acquired by giving a different displacement to a first intermediate teaching point group disposed between the first position and the second position of the trajectory on which the robot is operated (Figure 2A and column 5 lines 32-53, disclosing trajectory 204 and trajectory 205. Both trajectories are between same initial and final position. Trajectory 203 is initial trajectory including locations 204. Locations 204 represent first teaching point group. A trajectory between two consecutive locations 204 is an intermediate trajectory and trajectory 203 has a plurality of intermediate trajectories. The optimal location of this set of locations are then determined by solving an optimization problem, and are marked by triangles, including location 206, along the trajectory 205 with optimized motion in the x direction. The trajectory 205 has better performance in the x-motion than trajectory 204 due to the optimization. A trajectory between two consecutive locations 206 is an intermediate trajectory 

an update process of updating the trajectory based on a predetermined intermediate trajectory selected in the intermediate trajectoriy based on evaluation value (figures 2A-B and column 5 lines 32-60, disclosing trajectory 203 is updated with trajectory 208 after optimization)

Zhao teaches of updating trajectory to avoid an obstacle (figure 5 steps 540, 545 and 550, disclosing motion i.e. trajectory is evaluated and updated to avoid collision with an object), however Zhao does not explicitly disclose: an evaluation process of acquiring an evaluation value concerning an interference between the robot and the object on each of the plurality of intermediate trajectories acquired in the acquiring process; and 

Nakaya teaches: an evaluation process of acquiring an evaluation value concerning an interference between the robot and the object on each of the plurality of trajectories acquired in the acquiring process ([0097-0116], disclosing a virtual repulsive force is calculated based on the distance between a point and interference boundary. Interference boundary is a section where the end effector is in operable, that may be due to an external object; see also fig. 6 S50 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of further modify Zhao to generate trajectory after assessing possibility of collision with another object and adapt the values that yield trajectory that is away from collision region as taught by Nakaya as a specific criterion for generating trajectory to operate the manipulator away from collision region.

Modified Zhao also teaches an outputting process of outputting the trajectory updated in the update process to a control unit controlling the robot to operate the robot actually by using the joint and the trajectory updated in the update process (figure 6A and column 8 line 58-column 9  line 28, disclosing control module that control module receives trajectory and determines control signal i.e. control signal to move the manipulator).


Claim 20 recites same limitations as of claim 1, hence is rejected under same basis.

For claim 2, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao further teaches: wherein the first intermediate teaching point group comprises a plurality of first intermediate teaching points (figure 2A column 5 lines 32-40, disclosing trajectory 203 including locations 204. Locations 204 is first intermediate teaching point group), and
	
wherein the plurality of second intermediate teaching point groups each comprises a plurality of second intermediate teaching points (figure 2A and column 5 lines 44-60, disclosing trajectory 205 including locations 206. Locations 206 is second intermediate teaching point group. And Figure 2B and column 5 lines 54-60, disclosing trajectory 208 with locations 209. Locations 206 and 209 are plurality of second intermediate teaching point groups).

For claim 3, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao further teaches: wherein the plurality of intermediate teaching point groups that allow the robot to avoid the object is generated in the acquiring process (Figures 2A-B and column 5 lines 32-60, disclosing teaching points represented by triangles are generated to avoid obstacle region 207. Furthermore modified Zhao teaches of plurality of intermediate teaching point groups). 

For Claim 6, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao does not disclose: wherein the evaluation value is acquired based on a magnitude of interference between the robot and the object and the selected predetermined intermediate trajectory is changed in a direction in which the magnitude of interference is reduced based on the evaluation value to acquire the new trajectory in the update process.

Nakaya teaches: wherein the evaluation value is acquired based on a magnitude of interference between the robot and the object and the selected predetermined intermediate trajectory is changed in a direction in which the magnitude of interference is reduced based on the evaluation value to acquire the new trajectory in the update process ([0097-0116], disclosing a virtual repulsive force is calculated based on the distance between a point and interference boundary. Interference boundary is a section where the end effector is in operable, that may be due to an external object; see also fig. 6 S50 disclosing determining if trajectory passes through in interference boundary. Interference boundary is a region where robot is inoperable. It can be inoperable when another object is in the path and a collision is expected. Step S80 updates the route).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to acquire trajectory after assessing possibility of collision with another object and adapt the values that yield trajectory that is away from collision region as taught by Nakaya as a specific criteria for generating trajectory to operate end effector away from collision region.

For Claim 7, Zhao modified through Nakaya teaches: The information processing method according to claim 6, 

Zhao does not disclose: wherein the magnitude of interference is an interference time during which the robot and the object occupy a same space or is an interference distance between the robot arm and the other object.

Nakaya teaches: wherein the magnitude of interference is an interference time during which the robot and the object occupy a same space or is an interference distance between the robot arm and the other object ([0097-0116], disclosing a virtual repulsive force is calculated based on the distance between a point and interference boundary. Interference boundary is a section where the end effector is in operable, that may be due to an external object).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to calculate interference magnitude based on criteria of distance between end effector and other object as taught by Nakaya as a specific criteria to generate collision free path.

For Claim 9, Zhao modified by Nakaya teaches: The information processing method according to claim 1, 



Nakaya teaches: wherein the update process discontinues the update of the trajectory based on a condition in which the calculated evaluation value satisfies a predetermined condition ([0009], disclosing condition to choose a path that provides a collision free route).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to continue generation and evaluation of trajectories until one that causes collision free movement is generated as taught by Nakaya to include a specific criteria for exiting trajectory optimization function.

For claim 17, Zhao modified through Nakaya teaches: The trajectory generating method according to claim 1, 

The modified art generates new trajectories that are different from previous but does not explicitly disclose: wherein a variation changing the selected trajectory is reduced as a number of times of repetitive execution of the update process increases.

However modified Zhao through Nakaya evaluates intermediate points and generate trajectories from those points. As the evaluation passes to next intermediate point, the variation is naturally reduced (figures 2A-B and column 5 lines 32-60 disclosing trajectory 204 is optimized to trajectory 205, and trajectory 305 is optimized to trajectory 208. As it can be seen on figures 

Therefore as the evaluation process repeats, the variation is reduced because the system is introducing intermediate points to make small variations to achieve best trajectory possible.

For Claim 18, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao further teaches: wherein the update process updates the trajectory by changing speed for moving the robot (column 5 lines32-53, disclosing trajectory 203 is optimized to trajectory 205 and optimal speed of the system at each triangle i.e. intermediate points is also optimized. Therefore the speed is also changed in trajectory update process).

For Claim 19, Zhao modified through Nakaya teaches: A non-transitory computer readable medium storing a control program rendering a controller execute each process of the information processing method as set forth in claim 1 (column 13 lines62-65, disclosing the invention may be embodied as a nontransitory computer-readable medium or multiple computer readable media, e.g., a computer memory, compact discs).

For claim 23, Zhao modified through Nakaya teaches: The information processing method according to claim 1,



wherein if the intermediate trajectory on which the robot interferes with the object satisfies the constraint condition, the acquiring process acquires the intermediate trajectory as one intermediate trajectory of the plurality of intermediate trajectories (as explained above, trajectory is planned with obstacle avoidance, thus if an intermediate trajectory does not interfere with the object i.e. satisfies constraint condition).

For claim 24, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao further teaches: wherein the plurality of intermediate trajectories satisfies a physical constraint condition related to a driving mechanism of the robot between the first position and the second position (figure 2A and column 5 lines 26-50, disclosing trajectory planning with obstacle avoidance. Region 207 is an obstacle, there driving mechanism cannot move the manipulator in that region, hence a physical constraint condition. Column 12 lines 18-32, disclosing velocity, acceleration, input current of the motor etc. as constraints of driving mechanism. And constraints are considered in generation of trajectory to improve the energy efficiency of a motion control system)



For claim 25, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao further teaches wherein the update process judges that the robot does not interfere with the object (as explained in claim 1, Zhao optimizes trajectories such that robot does not interfere with an obstacle and modification through Nakaya further evaluates the interference).

However Zhao does not explicitly disclose: if the evaluation value is zeroed.

Nakaya teaches of calculating virtual repulsive force ([0097-0116], disclosing a virtual repulsive force is calculated based on the distance between a point and interference boundary. Interference boundary is a section where the end effector is in operable, that may be due to an external object or another robot. [0100] and equation 2 disclosing virtual repulsive force fi is zero when there is no conflict i.e. no interference with restrict area).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to judge that robot does not interfere with object wen evaluation value is zero as taught by Nakaya to maximize confidence level that evaluated trajectory is collision free.

For claim 27, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao further teaches wherein the plurality of intermediate trajectories satisfies a physical constraint condition related to a driving mechanism of the robot between the first position and the second position (Column 12 lines 18-32, disclosing velocity, acceleration, input current of the motor etc. as constraints of driving mechanism. And constraints are considered in generation of trajectory to improve the energy efficiency of a motion control system).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Oyamada (US Publication No. 20160039090).
For Claim 5, Zhao modified through Nakaya teaches: The information processing method according to claim 2, 

Modified Zhao further teaches: wherein the plurality of intermediate trajectories is generated such that an operation time during which the robot is operated is shortened (column 7, lines 28-39 disclosing determining cost function representing the motion of the manipulator from an initial position to a final position within a time of operation, and minimizes the cost function to produce the initial trajectory minimizing time of the operation).

Zhao does not explicitly teach based on the plurality of second intermediate teaching point groups in the intermediate trajectory acquiring process.

However as trajectory is initialized to produce minimal time of operation, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to 
Modify art of Zhao generate new trajectories that keep time of operation minimal.

Or in the alternative, Oyamada teaches modifying trajectory to shorten motion time ([0011], disclosing robot program adjustment unit is configured to modify the teaching position so as to shorten the motion time. Figure 8 and [0054], disclosing teaching positions are intermediate points in trajectory. Hence a trajectory between two teaching positions is intermediate trajectory).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further Modify art of Zhao generate new trajectories that keep time of operation minimal as taught by Oyamada to increase efficiency of the manipulator.

For Claim 8, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao further teaches: wherein an operation time in a case where the robot is operated on the plurality of intermediate trajectory to be evaluated is added to the evaluation value (column 7, lines 28-39 disclosing determining cost function representing the motion of the manipulator from an initial position to a final position within a time of operation, and minimizes the cost function to produce the initial trajectory minimizing time of the operation)



However is would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to select final set of intermediate trajectories by evaluating time cost function to keep operation time minimal.

Or in the alternative, Oyamada teaches selecting trajectory based on time evaluation ([0011], disclosing robot program adjustment unit is configured to modify the teaching position so as to shorten the motion time. Figure 8 and [0054], disclosing teaching positions are intermediate points in trajectory. Hence a trajectory between two teaching positions is intermediate trajectory).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further Modify art of Zhao generate new trajectories that keep time of operation minimal as taught by Oyamada to increase efficiency of the manipulator.

Claims 4, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Terada (US publication No. 20150100194).

For claim 4, Zhao modified through Nakaya teaches: The information processing method according to claim 2, 



Terada teaches: wherein a parameter correlated respectively with adjacent intermediate teaching points is made to act on each of second intermediate teaching point groups to smooth a path connecting the plurality of intermediate teaching points in the intermediate teaching point generating process ([0007], disclosing connected trajectory is smoothed out to generate trajectory in final form through Rapid-Exploring Random Tree)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to generate groups of intermediate teaching points based on condition that they are connected smoothly as taught by Terada to have efficient movement control of robot. Modification prolongs usable life of robot joints as well as safety of objects being work on by the robot.

For Claim 10, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao further teaches: wherein the plurality of intermediate trajectories satisfies a physical constraint condition related to a driving mechanism of the robot between the first position and 

wherein the constraint condition comprises one more conditions between a joint torque constraint, a joint angular speed constraint, a joint angular acceleration constraint, a jerk constraint, a hand speed constraint and a hand acceleration constraint (column 12 lines 18-27, disclosing considering physical limitation such as acceleration constraint, a velocity constraint, and an input current constraint of the motor).

Examiner acknowledges that Zhao does not explicitly disclose whether the acceleration and velocity constraint is of joint or hand.

Therefore, in the alternative Terada teaches a joint torque constraint([0052], disclosing differential motion generation unit 4 calculates the longest trajectory part T'longest (trajectory part included in the dotted-line frame) that is present in a robot moving area excluding the obstacle area and that satisfies a predetermined restriction condition (for example, maximum or minimum joint angle, maximum joint torque, etc.)).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to assess joint torque constraint condition related to a driving mechanism of the robot between the first position and the second position as taught by Terada to plan motion trajectory for the robot that are closest representation of physical robot.

For claim 26, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao teaches generating intermediate trajectories, however does not explicitly teach method for generating intermediate trajectories. Therefore modified Zhao does not teach: wherein the acquiring process acquires the plurality of intermediate trajectories by using one or more methods between a potential method, a probabilistic roadmap method, a rapidly- exploring random tree, a visibility graph method, a cell decomposition, and a Voronoi diagram.

Terada teaches: plurality of intermediate trajectories by using one or more methods between a potential method, a probabilistic roadmap method, a rapidly-exploring random tree ([0057], disclosing using the RRT method, the differential motion generation unit 4 connects the branches, one extending from a predetermined start point and the other extending from a predetermined end point, to the both ends of the calculated longest trajectory part respectively to generate a final trajectory. In this way, the trajectory generation device 1 can generate the trajectory of a moving object more efficiently.[0007], disclosing trajectory generation unit may calculate a longest trajectory part that is present in a moving object moving area excluding an obstacle area and that satisfies a predetermined restriction condition, connect branches, one extending from the predetermined start point and another extending from the predetermined end point, to both ends of the calculated longest trajectory part respectively using a Rapidly-Exploring Random Tree (RRT) method, and generates the trajectory in a final form by smoothing the connected trajectory. Current claim limitation requires only one method of generating trajectories), a visibility graph method, a cell decomposition, and a Voronoi diagram.

.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Tamesue (U.S. Publication No. 20040199848) 

For Claim 13, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao does not disclose: wherein the update process discontinues the update of the trajectory based on that a number of times of repetitive execution of the update process reaches a predetermined number of times.

Tamesue discloses terminating an iterative process execution is terminated when it has been repeated a predetermined number of times ([0062], disclosing a counter R and maximum iteration count N, when R=N the process is terminated)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to enforce a maximum limit of repeating the trajectory update process as taught by Tamesue to ensure the update and evaluation process does not repeat indefinitely. 

For Claim 14, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao does not disclose: wherein the update process discontinues the update of the trajectory in a case that a number of times during which the evaluation value does not change continuously reaches a predetermined number of times.

Nakaya discloses updating the trajectory in figure 6 step S80. Introducing a condition to exit trajectory update loop after evaluation does not change enables the system to select a trajectory faster because it does not need to run a predetermined number of loops every time.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao through Nakaya and introduce specific condition for exiting trajectory update routine to reduce processing times and increase productivity.

Alternatively Tamesue discloses that the iterative process is terminated when no errors are continuously detected as shown in [0063].

Therefore in the alternative modify the art through Tamesue to terminate the process when no error (indicating no further optimization is needed) is detected continuously for a number of times as taught by Tamesue to minimize instrument downtime during processing.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Sladek (U.S. Publication No. 20090037021).

For Claim 21, Zhao modified through Nakaya teaches: operating the robot on a trajectory generated by using the information processing method as set forth in claim 1.

Zhao does not disclose the art to be: A manufacturing system, comprising: a robot; and a controller for manufacturing an article by assembling works.

Sladek teaches a pick and place robot to be utilized in manufacturing application. Further, the robot follows a trajectory to perform its task ([0034], disclosing a manufacturing robot following trajectory 100).

It would have been obvious to one having ordinary skill in the art to modify art of Zhao to use in a manufacturing environment as taught by Sladek to enhance utility of the system.

For Claim 22, Zhao modified through Nakaya teaches: operating the robot on a trajectory generated by using the information processing method as set forth in claim 1.

Zhao does not disclose the art to be: A manufacturing method for manufacturing an article, comprising assembling works.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to use in manufacturing environment as taught by Sladek to enhance utility of the system.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856)  and Burkhart (U.S. Publication No. 20180178383).

For Claim 11, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Modified Zhao teaches: wherein the update process acquires the trajectory, but does not disclose “by changing a waiting position where the robot is made to wait and/or a waiting time within the predetermined intermediate selected trajectory”.

Burkhart teaches of waiting positions in paths of robots ([0042-0043], disclosing one robot to wait at a predefined point while other traverses its path).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Zhao to update trajectories by changing wait position of 

For Claim 15, Zhao modified through Nakaya and Burkhart teaches: The information processing method according to claim 11, 

Zhao further teaches: wherein a path through which a predetermined part of the robot passes is acquired by curve interpolation based on the start firth position, the second position (column 5 lines 26-50, disclosing generating trajectory 204 and 205) intermediate points disposed between these positions(column 5 lines 26-50 and figure 2A, disclosing circles and tringles in trajectories 204 and 205 respectively representing intermediate points) and speed by which the robot passes through the path(column 5 lines32-53, disclosing trajectory 204 is optimized to trajectory 205 and optimal speed of the system at each triangles i.e. intermediate points is also optimized) is determined by using minimum time control in generating the plurality of trajectories (column 7 lines 28-42, disclosing the cost function to produce the initial trajectory minimizing time of the operation).

Although Zhao teaches of generating initial trajectory my minimizing time, Zhao does not disclose new trajectories are also by minimizing time.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to perform the entire process in time conservative approach.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856), Burkhart (U.S. Publication No. 20180178383) and Konolige (US Publication No. 20160016311).

For Claim 12, Zhao modified through Nakaya and Burkhart teaches: The information processing method according to claim 11, 

Zhao does not disclose: wherein a magnitude of interference of the robot with another robot operating within a space in which the robot is operated on the new trajectory is acquired as the evaluation value

Konolige teaches: wherein a magnitude of interference of the robot with another robot operating within a space in which the robot is operated on the new trajectory is acquired as the evaluation value ([0097-0116], disclosing a virtual repulsive force is calculated based on the distance between a point and interference boundary. Interference boundary is a section where the end effector is in operable, that may be due to an external object or another robot).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to wherein a magnitude of interference of the robot with another robot operating within a space in which the robot is operated on the new trajectory is acquired as the evaluation value as taught by Konolige to ensure safety of manipulator under control as well as other manipulators in the workspace.



As it has been explained in claim 11 that modification of Zhao through Burkhart enables the combination to operate multiple robots in same workspace while avoiding collisions and increasing productivity, and in claim 1 through Nakaya it is explained that the new trajectory is generated that reduces interference with other object. Wait position is changed such that interference is reduced.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to adjust trajectory and position to reduce interference as taught by Burkhart to minimize robot down time and maximize productivity.


13. 	 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Iwasaki (US Publication No. 20140297030)
For claim 30, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao teaches of achieving a smooth trajectory (figure 3 and column 6 lines 1-11, disclosing trajectory 305 is smoothed to trajectory 306 and 306 is the optimal trajectory by optimizing energy consumption). 



Iwasaki teaches of utilizing spline interpolation to generate a path between start point and end point.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to: wherein, in the acquiring process, the plurality of intermediate trajectories is smoothed by using at least one method of Spline interpolation as taught by Iwasaki as a specific method to acquire smooth trajectory.

14. 	Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Patent No. 8700307) in view of Nakaya (U.S. Publication No. 20170348856) and Kamiya (US Publication No. US 20070030271).

For claim 31, Zhao modified through Nakaya teaches: The information processing method according to claim 1, 

Zhao does not teach: further comprising a receiving process of receiving an input of the first position and the second position by a user.
Kamia teaches: further comprising a receiving process of receiving an input of the first position and the second position by a user ([0003], disclosing a teaching box teaches a robot controller a plurality of command points of one end of a robot arm (manipulator); these command points 

As Zhao teaches of optimizing trajectory for a motion of a manipulator from a start position to final position (Abstract, disclosing method optimizes a trajectory for a motion of a manipulator
avoiding at least one obstacle. The method determines a cost function representing the motion of the manipulator from an initial position to a final position).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to have a receiving process of receiving an input of the first position and the second position by a user as taught by Kamiya to allow an operator to control robot body (See Kamiya [0079]).


For claim 32, modified Zhao teaches: The information processing method according to claim 1, 

Zhao does not teach: further comprising a setting process of setting the first intermediate teaching point group based on an operation by a user.

Kamiya teaches comprising a setting process of setting the first intermediate teaching point group based on an operation by a user ([0081], disclosing teaching tasks include a task of sequentially teaching the controller 2 a plurality of command points of the one end of the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Zhao to comprising a setting process of setting the first intermediate teaching point group based on an operation by a user to provide the art with a baseline trajectory for optimization: thereby reducing processing power in generating first trajectory and teaching the manipulator about desired movement profile. 

Allowable Subject Matter

Claims 28, 29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keshmiri (US 20170364076) teaches of user entering start and end point and a means for generating the initial path by interpolating the start point and the endpoint, and displaying the path to user: See [0012] and figure 3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arslan Azhar whose telephone number is (571) 270-1703.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664